IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-71,460-04


                        EX PARTE ROBERT F. BROWN III, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 05-307-K277B IN THE 277TH DISTRICT COURT
                           FROM WILLIAMSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of six counts of

indecency with a child and sentenced to twelve years’ imprisonment in five of the counts and ten

years’ imprisonment in the other count. The Third Court of Appeals affirmed his convictions.

Brown v. State, No. 03-06-00526-CR (Tex. App.—Austin Aug. 1, 2007)(not designated for

publication).

        On July 1, 2014, a timely order designating issues was signed by the trial court. It appears
that the trial court wished to obtain affidavits and responses before making findings and a

recommendation to this Court. We remand this application to the 277th District Court of Williamson

County to allow the trial judge to complete an evidentiary investigation and enter findings of fact and

conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 30 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 60 days of the date of this order. Any extensions of time shall be

obtained from this Court.



Filed: January 14, 2015
Do not publish